DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed August 11, 2021, has been entered.  Claims 1 and 26 have been amended as requested.  Claims 4, 10-14, 23, and 38 have been cancelled.  Thus, the pending claims are 1-3, 5-9, 15-22, and 24-37.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 15-22, and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0013849 issued to Kobayashi et al. in view of US 5,524,317 issued to Nagahama et al. and US 4,361,925 issued to Yamamoto et al., as set forth in section 13 of the last Office action (Non-Final Rejection mailed February 11, 2021).  
Applicant has amended claim 1 to limit the reinforcement layer to a textile substrate substantially covering the entire floor-facing surface of the textile component and an elastomeric material in the form of strips attached to at least one edge portion of said floor-facing surface.  
Specifically, Kobayashi discloses a separable multi-component floor mat comprising a textile portion and a base portion that are releasably held together via magnets associated with each component (abstract and section [0027]).  
The mat component comprises a primary backing 10 into which pile yarns 5 have been attached by stitching or tufting (section [0029] and Figure 1).  The pile yarns may be made of nylon, polyester, polypropylene, cotton, wool, acrylic, or other suitable materials, or combinations thereof (section [0029]).  The tufted primary backing 15 is affixed to an adhesive layer 25 which may comprise rubber, polyurethane, polyvinyl chloride, or other thermoplastic elastomer (section [0029] and Figure 1).  Magnetically interactive structures 20 are effectively encapsulated between the primary backing 15 and the adhesive layer 25 around the border of the mat (section [0029] and Figure 1).   
In another embodiment, the magnetic structures are sandwiched between two adhesive layers 25 and 35, wherein the second adhesive layer 35 is present only around the perimeter of the mat portion in a frame-like rectangle (section [0030] and Figure 2).  In another embodiment, the magnetic structures are sandwiched between the adhesive layer 25 and a secondary backing fabric or scrim 40 (section [0031] and Figure 3).  The scrim 40 may be a knit, woven, or nonwoven fabric (sections [0029] and [0032]).  Alternately, the second adhesive layer 35 and scrim 40 may both be present (section [0032] and Figure 4).  Further embodiments include two scrims 40 and 45 (section [0033] and Figure 5), the second scrim being present in a frame-like 
The base portion has a shape that complements the shape of the textile portion and may include a recessed portion (section [0039]).  The base comprises magnetically complementary structures, which may be magnetically active (i.e., permanently magnetized) or magnetically passive (i.e., magnetically receptive) (section [0040]).  The reference fails to explicitly teach suitable materials for the base portion, but does teach known base portions comprise rubber or similar material (sections [0004] - [0006]) (i.e., natural or synthetic rubber and other elastomeric materials).  
The textile portion of the separable mat can be removed for repeated laundering (abstract and sections [0023] and [0041]).  
The reference is silent with respect to the presence of recycled rubber material (i.e., contains 0% recycled rubber material).  
Thus, the cited Kobayashi reference teaches applicant’s claims 1-3, 6-9, 15, 16, 19-22, and 24 with the exceptions (a) the tufted pile yarns are cut pile, loop pile, or a combination thereof and (b) the presence of an edge attachment means, such as a hook and loop fastener, on the textile and base components.

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ loop pile or cut pile as is known in the art and evidenced by Nagahama for the pile yarns of Kobayashi.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing desired pile texture and aesthetic for an intended use).  Therefore, exception (a) stands rejected as being obvious over the cited prior art. 
Regarding exception (b), Kobayashi and Nagahama fail to teach the addition of an edge attachment means, such as a hook and loop fastener system.  However, such edge attachment means are known in the art of separable floor mats.  Specifically, Yamamoto discloses a separable floor mat comprising a mat and base assembly comprising (i) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an edge attachment means, such as a hook and loop fastener system or mushroom-type hook fastening system as is known in the art and evidenced by Yamamoto in the separable floor mat of Kobayashi and Nagahama.  Such a modification would have yielded predictable results to the skilled artisan (i.e., improved attachment and 
Regarding claim 5, Kobayashi does not explicitly teach dyeing or printing of the pile yarns (i.e., face fibers).  However, since the terms “dyed” and “undyed” are exclusive opposites, the claim embodies any and all yarns.  Also, note that Kobayashi teaches the mat component, comprising the pile yarns, may be dyed or printed to meet user specifications (section [0022]). Hence, claim 5 also stands rejected over the cited prior art.  
Regarding claims 17 and 18, as noted above, Kobayashi fails to explicitly teach suitable materials for the base portion, but does teach known base portions comprise rubber or similar material (sections [0004] - [0006]) (i.e., natural or synthetic rubber and other elastomeric materials).  As such, one would look to the prior art for guidance.  In particular, Nagahama teaches the base component is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35). Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21). The elastomer may be the same elastomer as employed in the mat body, such as nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7 and col. 8, lines 43-45).  Nagahama is silent with respect to the use of recycled rubber.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an elastomeric material, such a NBR, EPDM, or vinyl chloride rubber, as is known in the art and evidenced by Nagahama for the material of the base portion of Kobayashi.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing desired durability and flexibility useful in floor mat base . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0013849 issued to Kobayashi et al. in view of US 5,524,317 issued to Nagahama et al. and US 4,361,925 issued to Yamamoto et al., as applied to claim 1 above, and in further view of WO 97/06029 issued to Bailey, as set forth in section 14 of the last Office action.  
Regarding claim 25, Yamamoto fails to teach the anchoring mechanism of the mat component is narrower in width than that of the base component. Figure 3 shows the two anchoring mechanisms to be of approximately the same size. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the anchoring mechanisms such that the anchoring mechanism of the base component is broader in width since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. Motivation to modify the size would be to provide for a greater surface area of the base anchoring mechanism for which to engage with the mat anchoring mechanism. For example, Bailey teaches a floor mat for a carpeted vehicle floor, wherein said floor mat is held in place by hook and loop type mechanical fasteners (abstract).
The hook portion and loop portion of the fastener differ in size and are constructed and located such that the smaller fastener portion is immediately and substantially fully engaged with the other portion regardless of the mat placement (abstract). Such a modification of the Yamamoto anchoring mechanism would have yielded predictable results to the skilled artisan .
Claims 26-37 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2004/0013849 issued to Kobayashi et al. as set forth in section 15 of the last Office action.
Applicant has amended claim 26 to limit the reinforcement layer to a textile substrate substantially covering the entire floor-facing surface of the textile component and an elastomeric material in the form of strips attached to at least one edge portion of said floor-facing surface.  However, since Kobayashi teaches an embodiment comprising scrim 40 covering substantially the entire underside of the textile component and an adhesive frame 35 attached to at least one edge portion of said underside, wherein said adhesive may be an elastomeric material, said rejection is hereby maintained.  
Specifically, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract). The elastomer backing comprises an elastomer blended with a magnetic powder (abstract). The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract). The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6). The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber 
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35). Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21). The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45). The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).
Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52). The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65). The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11). The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-
Therefore, Nagahama teaches the invention of claims 26, 28-31, 33, 34, and 36 with the exception of the claimed reinforcement layer.  However, such reinforcement layers comprising an elastomeric material and/or a textile substrate are known in the art of magnetically separable floor mats as evidenced by Kobayashi, the features of which have been set forth above.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an elastomeric adhesive layer in a frame around the edge portion and textile scrim covering the entire surface as disclosed by Kobayashi, in the mat component of Nagahama in order to provide reinforcement of the floor mat.  Such a modification would have yielded predictable results to the skilled artisan (i.e., enhanced bonding of layers from elastomeric adhesive and improved dimensional stability from the textile scrim and adhesive frame).  Therefore, claims 26, 28-31, 33, 34, and 36 stand rejected as being obvious over the cited prior art. 
Regarding claims 27 and 32, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  However, it is reasonable to presume these properties are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two 
Regarding claim 35, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 35 also stands rejected over the cited prior art.
Regarding claim 37, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss. However, it is reasonable to presume said strength is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1xl06-2.0xl06 GOe) used to produce the two component floor mat.  The burden is upon applicant to prove otherwise.  Therefore, claim 37 stands rejected along with parent claim 26 as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.  
Specifically, applicant traverses the obviousness rejections of the claims by asserting the examples of the specification show benefits achieved from the amended features (Amendment, page 7, 2nd and 4th paragraphs and page 8, 2nd paragraph).  This argument is unpersuasive since the working examples do not appear to be commensurate in scope with the claimed invention.  In particular, the working examples appear to employ strips of rubber (i.e., elastomeric material) having a width of 50mm and strips of a textile substrate (e.g., Millicap® and knit scrim) having a width of 50 mm.  While the claims have been amended to limit the reinforcing to include strips of elastomeric material, the claims also limit the textile substrate to substantially cover the surface (i.e., not in strips).  Hence, any benefits achieved from said working examples are unpersuasive of nonobviousness of the claimed invention.  
Even if the claims were amended to be commensurate in scope with the working examples, applicant has not established the test data thereof to actually be significant and unexpected.  “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” In re Merck & Co., 231 USPQ 375.  Applicant has not shown “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318.  “Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” Ex parte The NutraSweet Co., 19 USPQ2d 1586.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 152 USPQ 602.  Note one of ordinary skill in the art would expect the addition of reinforcing materials to floor mats (e.g., applicant’s working examples) to provide .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 10, 2021